DETAILED ACTION
Receipt of Arguments/Remarks filed on February 1 2022 is acknowledged. Claim 1 was amended. Claims 1-12 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments filed February 1 2022 have overcome the rejection of the claims under 35 USC 103 over Avery et al. in view of Kitko et al. as evidenced by Kruse et al.  Firstly, based on the interpretation that the composition of Avery are emulsions, the instant claim language of a dispersed phase consisting of dispersed particles of one or more zinc containing antimicrobial agents.  This exclude additional ingredients in a dispersed phase.  In order for Avery to be an emulsion, a dispersed phase must necessarily be present.  However, this additional dispersed phase material is excluded by the instant claim language of consisting of.  Secondly, based on the interpretation that the composition of Avery are single phase compositions.  It wouldn’t have been obvious to one skilled in the art to add zinc antimicrobials which are required to be dispersed into a single-phase compositions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.